FLETCHER, Chief Judge
(concurring in the result):
I concur in the result. My reading of the appellant’s orders and service regulations applicable to this National Guardsman differs from that expressed in the lead opinion. Nonetheless, I also vote to affirm the decision of the United States Army Court of Military Review.
Pursuant to 10 U.S.C. § 672(d), as implemented by Army and National Guard Regulations, with his own consent and that of the Governor of California, the appellant was ordered to active duty under the terms of his orders, for a period of “21 weeks or upon completion of MOS [Military Occupational Specialty] training but not less than 4 months.” Reporting for duty on March 14, 1975, his 21 weeks of training would have expired on August 7, 1975 at midnight. However, as the time drew nigh for examination and successful completion of his course, appellant was unprepared, resulting in successive rescheduling of the final test for August 26, then August 29, and finally September 4, when he suitably completed the examination and was graduated.
According to the appellant’s testimony, he was originally scheduled to graduate from MOS training on August 6, 1975; but due to his failure to keep pace with the rest of his class, he was unable to graduate on that date. Continued failure on his part to meet the requisites for his MOS training necessitated the successive scheduling of the examination and graduation dates mentioned above. Although the language of his original orders was self-executing on the completion of his MOS training, and apparently in contemplation of his successful completion of his training, Special Order No. 168 was issued on August 28, 1975, which provided for his relief from active duty for training effective as of 2400 hours on September 2, 1975. On September 2, 1975, Special Order No. 170 was issued as an amendment to Special Order No. 168. The new order changed the appellant’s effective relief from active duty training date to September 9, 1975. On September 4, 1975, a third Special Order, No. 172 was issued which revoked the prior two special orders. As stated earlier, the appellant completed his MOS training and graduated on September 4, 1975.
On July 10, 1975, the appellant committed the offenses of which he presently stands convicted. Prior to his belated graduation the appellant became a criminal suspect. After his apprehension and interview by the Criminal Investigation Division (CID) on September 2, 1975, his commanding officer notified him that he was being charged, advised him of rights under Article 31, 10 U.S.C. § 831, and placed appellant on restriction in lieu of arrest, the terms of which appellant acknowledged in writing. On September 4, the general court-martial convening authority, in response to the request of the commanding officer, ordered retention of appellant due to the on-going investigation.1 It is his amenability to trial *421by court-martial for these July offenses that the appellant now contests on three separate but related grounds.
The initial contention of the appellant is that the failure of court-martial jurisdiction to attach, prior to his purported change to inactive duty status on August 8,1975, eviscerated the authority of the Army to try him for offenses allegedly committed by him in July while on active duty. Paragraph lid, Manual for Courts-Martial, United States, 1969 (Revised edition). More particularly he asserts that his initial orders for active duty for training require automatic expiration of his active duty status after 21 weeks, regardless of his completion of his MOS training, unless he is extended by proper authority. See United States v. Peel, 4 M.J. 28 (C.M.A.1977). He then contends that the Army failed to extend him by proper authority since no lawful action was taken prior to August 8, 1975, to extend him on active duty. Moreover, he claims that the orders later issued were defective on account of the Army’s failure to obtain his consent to an extension of active duty in accordance with service regulations.2 Accordingly, he concludes that the total absence of action with a view towards trial in accordance with paragraph lid, Manual, supra, while he was lawfully on active duty renders him immune from prosecution at court-martial for these offenses.
Despite the resourcefulness of the appellant’s initial argument, I am not persuaded by its logic or its foundations in fact. It is beyond cavil that a member of the National Guard is subject to court-martial jurisdiction for the period of time he is in an active duty status. See 10 U.S.C. § 3499. In the present case, the appellants initial orders, issued with his consent and that of the Governor of California, placed him in this active duty status until his completion of his MOS training.3 As contended by the appellant, these orders on their face are self-executing. See United States v. Peel, supra. Nevertheless, the date of expiration in my mind is September 4,1975, the day he completed his MOS training and graduated from the training school. I construe the special orders issued in this case to merely articulate a release date for the appellant consistent with his previously fixed period of obligated active duty training. It seems to me most unreasonable to view them as extensions of the appellant’s active duty in light of the language of the orders themselves. Moreover, this seems especially unreasonable where the appellant has not completed the MOS training required in his original order and there is no indication that the orders were issued to retain the appellant after completion of his prescribed training. In any event, these orders were themselves revoked on September 4, 1975, and, accordingly, should be considered without effect in the present case.
The pertinent factor for consideration is the original set of orders of the appellant calling him to active duty for training. Two questions arise from the facts in this case. Did the Army commence action with a view to trial prior to September 4, 1975? Was the appellant extended by proper authority on September 4, 1975 and lawful action taken to bring him to trial within this period of extension? I believe both questions may be answered in the affirmative and either one is sufficient to sustain jurisdiction in the present case.4
*422The appellant acknowledged that he was placed on restriction in lieu of arrest on September 2, 1975, for these July offenses. This was two days before the completion of his MOS training and graduation, the events which trigger the execution of his orders and the expiration of his active duty status. Paragraph lid, Manual, supra, specifies certain actions which qualify as “commencement of action”: apprehension, arrest, confinement and filing of charges. I believe restriction under these circumstances was a sufficient action under this Manual provision to effect continuing jurisdiction over the appellant.5
Moreover, the appellant’s record was flagged on September 2, 1975, and on September 4, 1975, the general court-martial convening authority retained appellant past his term of service in accordance with the provisions of Army Regulations.6 There is no indication in the record of trial that the appellant had completed his MOS training and graduated prior to his official retention or indeed that he would not be required to remain in an active duty status until 2400 on this date. In any event, in this case I find the appellant was still in active Federal service on this .date and subject to the retention regulation by reason of his original enlistment contract, his active duty for training orders and 10 U.S.C. § 3499. Accordingly, the appellant was properly retained on active duty, and filing of charges on or about September 18, 1975, preserved jurisdiction within the meaning of paragraph lid, Manual, supra.
In view of these considerations, I am constrained to find the initial jurisdictional attack of the appellant without merit.
Reduced to its essence, the remainder of appellant’s argument is that under the provisions of paragraph 7a (9), AR 135-200, c. 4 (13 June 1967),7 appellant’s active duty orders fail adequately to express a period of time as required by the regulation and, accordingly, are invalid. Second, he contends that the Army failed to comply with a different regulation8 by not obtaining his written consent to extend his active duty tour in order to complete his training.
Like the court below, I am unable to agree with these assertions. A National Guardsman is, in the truest sense of the term, a citizen-soldier — fundamentally a citizen serving a military commitment with his sovereign under contract. As such, he is amenable to trial by court-martial during his active federal duty. Article 2(1), Uniform Code of Military Justice, 10 U.S.C. § 802(1); In re Taylor, 160 F.Supp. 932 (W.D.Mo.1958). The terms of his agreement with his sovereign delineate and are dispositive of the court-martial jurisdiction. Mellinger v. Laird, 339 F.Supp. 434 (E.D.Pa. 1972); Morse v. Boswell, 289 F.Supp. 812 (D.Md.1968), aff’d 401 F.2d 544 (4th Cir. 1968), cert. denied 393 U.S. 1052, 89 S.Ct. 687, 21 L.Ed.2d 694 (1969).
A fair application of the facts of this case to the Army regulations purportedly pro*423viding for the active duty training of a National Guardsman does not show a contravention of the applicable regulations. Appellant’s orders calling for an activation during “21 weeks or until completion of MOS training” fulfill the requirement of “a period of time” as required by this regulation. In addition, the disjunctive form of the period of time specified in the orders does not detract from the proper view of the contractual position of the National Guardsman: his active duty calls for successful completion of his training. Paragraphs 2b and 5, NGR 601-201(1 May 1965). Under 10 U.S.C. § 672(d), this appellant consensually entered active duty with lawful orders asseverating his duty to qualify as proficient in a technical specialty or MOS.
Had he exhibited his proficiency by passing the examination prior to the termination of 21 weeks and after 4 months, thus fulfilling his contractual obligation to successfully complete training, he arguably might have been discharged from active duty early. But he did not; indeed, exigencies required additional training in order to be prepared. And so the disjunctive language of his orders allowed proper completion of his training.
Appellant further argues that the Army’s failure to obtain, under the terms of its own regulation, appellant’s written consent for retention on active duty9 is fatal to its cause. Contrariwise, the Government asserts that as the express terms of appellant’s activation orders called for active duty “until completion of MOS training,” it was, therefore, unnecessary to obtain further consent inasmuch as the appellant had already given such consent upon his enlistment and call to active duty. See 10 U.S.C. § 511(a). As has been shown, with the effect of the government’s reasoning I agree, for the jurisdictional grant of authority had been given by Congress in 10 U.S.C. 672(d) and Article 2 of the Code. While the Army is obligated to follow its regulations, it cannot be said that this administrative oversight disengaged the appellant from the vested jurisdiction; rather, he continued in a status previously agreed upon: that of a citizen-soldier subject to court-martial jurisdiction. Moreover, as previously stated in this opinion, there is no question of extension of orders where the special orders merely attempted to specify a release date in conjunction with a fixed period stated in the original orders. Finally, these special orders had no legal effect because of their cancellation, and, accordingly, they are irrelevant to our disposition of this case. The third contention of the appellant is also without merit.
I, thus, concur in the result.

. The general court-martial convening authority, as authorized under the provisions of Chapter 2, Section II, paragraphs 2-4a and b, AR 635-200, c. 43 (10 April 1974), held appellant past his expiration of term of service until disposition of the investigation and charges.


. Paragraph 14a, AR 135-200, c. 2 (25 June 1965).


. The appellant’s supplemental attack on these initial orders as invalid on account of a purported lack of regulatory specificity is found without merit later in this opinion.


. Once court-martial jurisdiction attaches it continues regardless of later change in status. Carter v. McClaughry, 183 U.S. 365, 383, 22 S.Ct. 181, 46 L.Ed. 236 (1902); Lee v. Madigan, 358 U.S. 228, 231, 79 S.Ct. 276, 3 L.Ed.2d 260 (1959); Barrett v. Hopkins, 7 F. 312, 315-16 (D.Kans.1881). See paragraph lid, Manual for Courts-Martial, United States, 1969 (Revised edition). So a conviction over Lt. Calley (who committed offenses prior to his release date but was tried after) was sustained. United States v. Calley, 46 C.M.R. 1131, 1141-42 (A.C.M.R. 1973), affirmed, 22 U.S.C.M.A. 534, 48 C.M.R. 19 (1973), sustained sub nom. Calley v. Callaway, 519 F.2d 184, 227 (5th Cir., 1975) (en banc), cert. denied sub nom. Calley v. Hoffman, *422425 U.S. 911, 96 S.Ct. 1505, 47 L.Ed.2d 760 (1976).


. For a further exposition of my views on this definitional concept, see my concurrence in the result in United States v. Smith, 4 M.J. 265 (C.M.A.1978).


. See footnote 1.


. Paragraph 7a (9), AR 135-200, c. 4 (13 June 1967) states:
7. Orders, a. Preparation. Applicable to USAR only. (Instructions in NGR 25-5 apply to ARNG personnel).
(9) Orders will specify the length of ACDUTRA or ANACDUTRA expressed as a period of time (e. g., 12 days, 4 months). The period specified will not include travel time to or from the duty station. Travel time is determined by the personnel officer at the station of attachment in accordance with paragraph 11.
Even considering paragraph 2a, NGR 601-201 (1 May 1965), as indicated in footnote 7 of the lead opinion, 1 have doubts with respect to the applicability of this regulatory provision of AR 135-200 to orders for a National Guardsman. In any event, for the purpose of this review I will assume such provision is applicable.


. Paragraph 14a. AR' 135-200, c. 2 (25 June 1965).


. Paragraph 14a, AR 135-200, c. 2 (25 June 1965):
14. Extension of ACDUTRA tours, a.
Initial trainees who cannot complete the training cycle because of sickness, not due to misconduct, or who are enrolled in a service school for the purpose of attaining proficien-
cy in a technical MOS for which potentially qualified, may, if the period of ACDUTRA remaining in the ACDUTRA tour is insufficient for completion of the training have their tours extended in accordance with AR 612-200. [Superceded by 612-201], The member must agree in writing to the extension.